Reason for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance:
References Kattukaran et al (US 2003/0087672), Shiff et al (US 2007/0135042), Chawgo (US 2015/0091755), Yeo et al (US 2016/0315706) and Getto et al (US 2019/0068301) are cited because they are pertinent to a system for monitoring components of a passive distributed antenna system. However, none of the cited references teaches or suggests a system for monitoring passive components of a passive distributed antenna system comprising, in combination with other elements, the further arrangements of the at least one smart node is positioned within the passive distributed antenna system and includes a processor, connected to or coupled to a spectrum analysis module configured to monitor signal characteristic information of at least one radio frequency signal passing through the passive distributed antenna system, and wherein the processor is configured to transmit the signal characteristic information to the public safety monitor, wherein the public safety monitor generates system performance information based on a signal at the bi-directional amplifier and the transmitted signal characteristic information as recited in claim 1 and further limitations of the dependent claims 2-15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON NGUYEN VO whose telephone number is (571)272-3018.  The examiner can normally be reached on 9:00 - 6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kenneth N. Vanderpuye, can be reached at (571) 272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DON N VO/Primary Examiner, Art Unit 2636